Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to Applicant’s Transmittal of New Application, filed 04/20/2020.  As filed, Claims 1-13 are pending and are subject to the following restriction requirement. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 11 drawn to a compound represented of formula 3 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, classified in C07C405/00. 
II. Claim 2, 13 drawn to a method for producing a compound represented by the formula
1 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, comprising protecting a hydroxy group of a compound represented by the formula 3 of Group I and converting same to a compound represented by the formula 1 by subsequently removing R3 and hydrolyzing a C02Z
group, classified in C07C51/373.
III. Claim 3-6, drawn to a method for producing a compound represented by formula 2, classified in C07C51/132:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

IV. Claims 7, 12 drawn to a compound represented of formula 4, classified in class C07C405/00.
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


V. Claim 8, drawn to a method for producing a compound represented by the formula
3, classified in C07C51/134.
VI. Claim 9, drawn to a method for producing a compound represented by the formula
4, classified in C07C51/132.
VII. Claim 10, drawn to a method for producing a compound represented by the
formula 2, classified in C07C51/134.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II-VII are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together, and they have different designs, modes of operation, and effects. (MPEP § 802.01 and MPEP § 806.06). In the instant case, the different inventions because Invention of Group II is drawn to method of using  compound of formal 3, Invention of Group III pertains to method for producing a compound represented by formula 2, Invention of Group IV pertains to  compound 2 while Invention of Group V is drawn to method of making compound of formula 3; Group VI is drawn to method for producing a compound represented by the formula
4; Group VII to a compound of formula 2. At the time of invention, one of ordinary skill in the art would have recognized that the  compounds of Group I-VII are distinct classes of compounds and methods.  Accordingly, the inventions of Groups I-VII have been shown to be distinct inventions, as required by MPEP § 806.06.
2. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; (B) A separate status in the art when they are classifiable together: even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors; or (C) A different field of search: where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown MPEP § 808 (Rev. 5, Aug. 2006).
Because Group I-VII are drawn to different inventions, it logically follows that the inventions require a separate field of search. The artisans within Group I rely on different prior art to understand the scope of protection that the instant claims seek to remove from the public domain. Consequently, the inventions of Groups I-VII need to be examined in view of different non-prior art issues in regard to the statutory requirements of 35 USC §§ 101 & 112.
Further, the inventions of Groups I-VII are drawn to different statutory classes of invention. See 35 U.S.C. § 101 (stating: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title (emphasis added).”). Additionally, the inventions according to Groups I-VII have attained recognition in the art as separate subject matter with respect to the inventive effort needed for each invention. Further, the inventions of Groups I-VII require different classification searches, therefore one of ordinary skill in the art would recognize the separate inventive effort required by inventors to make and use said inventions. Further, the compound claims are of a different statutory subject matter (product) than are the methods of use claims or method of preparation of a product (process).
Advisory of a Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
This application contains claims directed to the following patentably distinct species: the various structurally different compound of formula 1-4. There are a variety of patentably distinct compounds encompassed by the claims which vary depending on the particular nature of the compound In order for this election to be considered fully responsive to this requirement the election must include:
For Group I, IV, VII the Applicant must elect one species from the following:
a) the name and structure of one species of the instantly claimed compound of formula 2, 3, 4,
b) the location of the species (a) within the claims or (b) within the specification,
c) the claims that read on the elected species,
d) and a definition of the chemical formula for compound with definition of variables (e.g. for formula 3 variable R=C2-alkyl;)
For Group II, III, V, VII must elect one species from the following:
a) the name and structure of starting materials, intermediates and final product
b) the location of the species, starting materials, intermediates and final product    (1) within the claims or (2) within the specification.
c) the name and structure of one species of the instantly claimed compounds of formula 1-4 and definition of the exact substituents (e.g. for group V, the product of  formula 3 variable R=C2-alkyl; starting material of formula 4 wherein R3 is C2 alkyl).
d) the claims that read on the elected species.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Telephone Inquiry
A telephone call was made to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622